Allen, J.
delivered the opinion of the Court.
This Court is of opinion, that the decrees of June 10th, 1833, and November 22d, 1833, disposed of the subject of controversy, so far as the representatives of Wyatt Starke aud Levi Morris were concerned; aud uo further action of the Court was necessary or contemplated iu relation to their interests involved in the suit. The only subject left undisposed of by said decrees was the prayer of the plaintiffs in the original bill, for security that the slaves should be surrendered to them by the then holders thereof, on the death of the tenant for life. Aud as by the agreements between John Ruff, and the administratrix of Wyatt Starke and Levi Morris, and the effect of said decrees, their interests respectively, in said slaves, and the accruing hires, were transferred lo, and vested in said Ruff; and he had taken possession of said slaves, the original plaintiffs, Jacob Ruff’s ex’ors, would have been entitled to security from said John Ruff for the surrender of the slaves on the death of the tenant for life. But as the slaves had been removed from the county of Kancmha to the county of Rockbridge, where the executors resided, and from which latter county the female slave had been originally removed, and the said John Ruff was one of those entitled in remainder, these circumstances may have been deemed a sufficient reason for dispensing with the security prayed for in the original bill from strangers to the family, residing in a distant county and asserting an adverse claim to the slaves.
*138The omission of the decrees to give such relief as the original bill prayed for, was therefore no doubt owing to the facts aforesaid. No such security was provided for or contemplated when said decrees were rendered, and the omission to give such relief did not the less render said decrees final. The error, if it existed, was one of which the said executors could alone complain, and they have acquiesced.
The Court is further of opinion, that as the bill of review in this case was not filed until the 1st December 1839, more than five years after the decree of 22d November 1833, the same should not then have been received ; and the objections to the filing thereof taken by way of demurrer to the bill, plea of the former decree, and statute of limitations, should have been sustained. The Court is therefore of opinion, that the Court below erred in entertaining the bill of review ; and in proceeding to review and reverse the decrees made on the 22d November 1833, or the 10th of June 1833, or either of them.
Decree reversed with costs, and the bill dismissed.